Case: 12-10371   Date Filed: 02/05/2013   Page: 1 of 3

                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10371
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:10-cr-20753-PAS-2



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellant,

                                  versus

EARL SILAS, JR.,

                                                          Defendant-Appellee.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (February 5, 2013)

Before TJOFLAT, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-10371     Date Filed: 02/05/2013    Page: 2 of 3

      The Government appeals the district court’s resentencing of Earl Silas, Jr.,

pursuant to Federal Rule of Criminal Procedure 35(a). The Government argues

the district court lacked jurisdiction to resentence Silas because the resentencing

was conducted more than 14 days after the original oral sentence was announced.

      Under Rule 35, “[w]ithin 14 days after sentencing, the court may correct a

sentence that resulted from arithmetical, technical, or other clear error.” Fed. R.

Crim. P. 35(a). The word sentencing “means the oral announcement of the

sentence.” Fed. R. Crim. P. 35(c). We have held that the time limit of Rule 35(a)

is jurisdictional and that any modification outside of that time limit is a “legal

nullity.” United States v. Phillips, 597 F.3d 1190, 1196-97 (11th Cir. 2010)

(citing United States v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir. 2002). If a

sentence is vacated within the time limit, but a new sentence is not imposed before

the time limit expires, the order “vacating the initial sentence wither[s] and is of

no effect.” United States v. Morrison, 204 F.3d 1091, 1094 (11th Cir. 2004).

      As conceded by Silas, the district court lacked jurisdiction to enter the

amended order. Phillips, 597 F.3d at 1196-97. We are required to consider the

district court’s jurisdiction sua sponte, see United States v. Straub, 508 F.3d 1003,

1008 (11th Cir. 2007), but even were we to look for invited error, we would find

none because the Government objected to the Rule35(a) hearing and did not invite

                                           2
              Case: 12-10371    Date Filed: 02/05/2013   Page: 3 of 3

any subsequent error because it never acquiesced or agreed to the lack of

jurisdiction at resentencing. Moreover, we have specifically said the failure to

raise the Rule 35(a) time limit does not waive the issue on appeal. Morrison, 204

F.3d 1093. Accordingly, the district court lacked jurisdiction to enter the amended

sentence of imprisonment.

      VACATED AND REMANDED.




                                         3